Citation Nr: 1451986	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for neck pain.

2. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left shoulder, degenerative arthritis with mild instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to October 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claim on appeal.

In October 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

A review of the VA paperless claims processing system does not reveal additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left shoulder, degenerative arthritis with mild instability, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2007 rating decision, the RO denied service connection for neck pain; the Veteran did not perfect an appeal. 

2. The evidence received since the February 2007 rating decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1. The February 2007 rating decision is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.201, 20.302 (2014).

 2. New and material evidence has been received to reopen the claim for service connection for neck pain, now captioned as a cervical spine disability, to include as secondary to service-connected left shoulder, degenerative arthritis with mild instability. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R.          §§ 3.303, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A.      § 7105; 38 C.F.R. § 20.302. A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108. New evidence is defined as evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The February 2007 rating decision denied service connection for neck pain on the basis that there was no diagnosis of a cervical spine disability. The Veteran did submit any evidence or a notice of disagreement within one year and the February 2007 rating decision is thus final. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Newly received evidence, in pertinent part, includes the Veteran's assertion at the time of the January  2010 VA examination where he reported that his neck pain was due to his service-connected left shoulder disability, and the May 2010 VA examination report wherein the Veteran was diagnosed with chronic cervical strain. Such was not of record at the time of the February 2007 rating decision. This evidence is new, as it is not cumulative or redundant of evidence previously of record, and it is material, as it raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117. 

As the Board has determined that new and material evidence has been received, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits; however, further development is required.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for neck pain, now captioned as a cervical spine disability, to include as secondary to service-connected left shoulder, degenerative arthritis with mild instability, is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran asserts that his cervical spine disability is secondary to his service-connected left shoulder disability. His service treatment records are silent for complaint, treatment, or diagnosis of a cervical spine disability; however, private treatment records dated during the Veteran's active service in January 2000, the Veteran complained of low back pain and occasional sharp pain in the neck. He reported that his job required him to constantly walk in a squatting position and lift heavy equipment. 

On VA examination in May 2010, the Veteran was diagnosed with chronic cervical strain and the examiner noted his pertinent history to include an episode in December 2008 wherein the Veteran was bending over his laptop and developed sudden neck pain. The examiner opined that the Veteran's cervical spine disability was not caused by or the result of his left shoulder disability and reasoned that such were not temporally related and medical literature did not reveal a relationship. The examiner did not address the issue of whether the Veteran's left shoulder disability aggravates his cervical spine disability, and did not appear to consider the Veteran's in-service, but privately treated, complaints of neck pain or his lay statements as to neck pain since service. On remand, a sufficient VA opinion is required. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The most recent VA treatment records currently associated with the claims file are dated in June 2011. On remand, the Veteran's updated VA treatment records should be obtained. Also, the Veteran submitted an August 2006, VA Form 21-4142, Authorization and Consent to Release Information to the VA, in favor of Heartland Rehabilitation. The RO, in October 2006, sent the Veteran informing him that the address he included on the authorization form was not valid and requested that he submit another authorization with a correct address. It does not appear that the Veteran responded. Further, his most recent private treatment records, with the exception of the December 2012 letter from Dr. Franz, are dated in May 2006. On remand, the Veteran should be provided a final opportunity to supplement the record, or request VA's assistance in doing so, with his private treatment records from Heartland Rehabilitation and any updated private treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him a final opportunity to supplement the record, or request VA's assistance in doing so, with his private treatment records from Heartland Rehabilitation and any updated private treatment records. Attempt to obtain any identified and authorized records.

2. Obtain and associate with the claims file the Veteran's VA treatment records from the VA Medical Center (VAMC) in Kansas City, Kansas, dated from June 2011 to the present. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. After all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination. The examiner should determine the precise nature of the Veteran's current cervical spine disability. Any indicated evaluations, studies, and tests should be conducted.

(a) The examiner should opine as to whether it is at least as likely as not that any cervical spine disability, including, but not limited to chronic cervical strain, is proximately due to, or the result of, his service-connected left shoulder, degenerative arthritis with mild instability. 

(b) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that a cervical spine disability, including, but not limited to chronic cervical strain, has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected left shoulder, degenerative arthritis with mild instability. 

(c) The examiner should also opine as to whether it is at least as likely as not that a cervical spine disability, including, but not limited to chronic cervical strain, was incurred in service.

As to the above inquires, the examiner should specifically consider the following: the Veteran's in-service, but privately treated, complaints of neck pain during service in January 2000; his in-service physical labor and upper back, lower back, and shoulder complaints; his continued complaints of neck pain since service; his December 2008 episode of neck pain while bending over a laptop; and his February 2002 motor vehicle accident.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history. It is critically necessary that the examiner discuss the underlying medical rationale of the opinions, if necessary citing to specific evidence in the record. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

In providing responses to these questions posed, the examiner must remain mindful of the different standards of proof. The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4. Then readjudicate the Veteran's claim in light of the additional evidence. If his claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


